                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                     DISTRICT OF NEVADA
                 6                                                 ***
                 7    PEDRO DELGADO,                                      Case No. 2:21-CV-1246 JCM (BNW)
                 8                                        Plaintiff(s),                   ORDER
                 9           v.
               10     PINK JEEP TOURS NEVADA, INC.,
               11                                       Defendant(s).
               12
               13            Presently before the court is defendant and Nevada citizen Pink Jeep Tour Nevada
               14     Inc.’s motion to remand. (ECF No. 5). It moves to remand just days after it removed this
               15     case. That is because a diversity case like this one cannot be removed if “any of the parties
               16     in interest properly joined and served as defendants is a citizen of the [s]tate in which such
               17     action is brought.” 28 U.S.C. § 1441(b)(2). Pink Jeep Tour Nevada preemptively admits
               18     that its removal violates the forum defendant rule. (ECF No. 5 at 3).
               19            Accordingly,
               20            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Pink Jeep Tour
               21     Nevada’s motion to remand (ECF No. 5) be, and the same hereby is, GRANTED. The clerk
               22     shall REMAND this case back to the Eighth Judicial District Court for Clark County,
               23     Nevada, Case No. A-21-835744-C, and CLOSE this case.
               24            DATED July 8, 2021.
               25
                                                                  __________________________________________
               26                                                 UNITED STATES DISTRICT JUDGE

               27
               28

James C. Mahan
U.S. District Judge
